STANDSTILL AND TENDER OFFER AGREEMENT

          This Standstill and Tender Offer Agreement (the "Agreement") is made
and entered into as of May 19, 2004, by and among Wayfarer Financial Group,
Inc., a South Carolina corporation ("Wayfarer"), FCCC, Inc., a Connecticut
corporation ("FCCC"), Martin Cohen ("Cohen"), Bernard Zimmerman ("Zimmerman"),
the Cohen Profit Sharing Plan (the "Cohen Plan"), and Bernard Zimmerman &
Company, Inc., a Connecticut corporation ("Zimmerman & Co.").

          Each of the Cohen Plan and Zimmerman & Co. are stockholders of FCCC
and are sometimes referred to herein individually as a "Stockholder" and
collectively as the "Stockholders." Each of Cohen and Zimmerman own 100,000
warrants (collectively, the "Warrants") to purchase shares of common stock, no
par value, of FCCC (the "FCCC Common Stock"), and in such capacity, are referred
to herein individually as a "Warrantholder" and collectively as the
"Warrantholders." The Stockholders and the Warrantholders are referred to herein
individually as a "Seller" and collectively as the "Sellers."

          

WHEREAS, it is proposed that Wayfarer make a cash tender offer to acquire issued
and outstanding shares of FCCC Common Stock, as described in greater detail in
this Agreement;



          WHEREAS, it is proposed that, in conjunction with such tender offer,
the Warrantholders shall sell, and Wayfarer shall purchase, all of the Warrants
owned by the Warrantholders on the terms and subject to the conditions described
herein; and

          

WHEREAS in order to induce Wayfarer to enter into this Agreement and to
consummate the transactions contemplated hereby, the Sellers are making certain
agreements in favor of Wayfarer, as set forth in greater detail herein.



NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

Section 1. Standstill Agreements.

          1.1     Standstill by FCCC.     (a)     In exchange for a
non-refundable payment of Two Hundred Fifty Thousand Dollars ($250,000.00) (such
amount, the "Standstill Payment"), which Wayfarer shall pay to FCCC concurrently
with the execution of this Agreement, FCCC covenants and agrees that (a) it
shall cease, and it shall use its best efforts to cause FCCC's directors,
officers, employees, investment bankers, and other representatives to cease, any
discussions or negotiations with any Person that may be ongoing as of the date
of this Agreement with respect to an FCCC Acquisition Proposal (as defined
below), and (b) during the Standstill Period (as defined below), FCCC will not,
nor will it authorize any of its directors, officers, employees, agents and
other representatives to, directly or indirectly, (i) take any action to
solicit, initiate, facilitate or encourage the submission of any proposal that
constitutes, or may reasonably be expected to lead to, any FCCC Acquisition
Proposal, (ii) engage in any discussions or negotiations with, or disclose any
non-public information relating to FCCC or afford access to the properties,
books or records of FCCC to, any Person who is known by FCCC

 



--------------------------------------------------------------------------------



to be considering making, or has made, a FCCC Acquisition Proposal, (iii) amend
or grant any waiver or release under any standstill agreement, agreement
restricting a party from engaging in negotiations or discussions with other
parties or any similar agreement with respect to any class of equity securities
of FCCC or any of its material assets, or (iv) enter into any agreement or
agreement in principle with respect to an FCCC Acquisition Proposal. FCCC's
covenants and agreements set forth in this Section 1 are in addition to the
covenants and agreements set forth in Section 10 of this Agreement. In no event
shall Wayfarer be entitled to any refund, in whole or in part, of the Standstill
Payment, and Wayfarer hereby waives, releases and holds FCCC harmless from and
against any claim, right or liability with respect to any refund or return of
the Standstill Payment, except as specifically set forth in Section 1.1(d)
below.

          (b)     Notwithstanding the foregoing, if (under circumstances in
which FCCC has complied with all of its obligations under Section 1.1(a) above
and the Sellers have complied with all of their respective obligations under
Section 1.2 below), prior to the expiration of the Standstill Period FCCC
receives an unsolicited written FCCC Acquisition Proposal from a third party
that the Board of Directors of FCCC determines in good faith is a Superior
Proposal, FCCC and its representatives may conduct such additional discussions
and provide such information as the Board of Directors of FCCC shall determine,
but only if, prior to such provision of such information or conduct of such
additional discussions (i) such third party shall have entered into a
confidentiality agreement with FCCC that is no less favorable to FCCC than the
confidentiality provisions contained in this Agreement and (ii) the Board of
Directors of FCCC determines in its good faith judgment, after consultation with
and based upon the advice of counsel, that it is required to do so in order to
comply with its fiduciary duties under applicable law.

          (c)     In addition to the other obligations of FCCC set forth in this
Section 1.1, FCCC shall immediately advise Wayfarer orally and in writing of any
request for information with respect to any FCCC Acquisition Proposal, or any
inquiry with respect to or which could result in a FCCC Acquisition Proposal,
the material terms and conditions of such request, FCCC Acquisition Proposal or
inquiry, and the identity of the Person making the same. Any information
provided to Wayfarer by FCCC pursuant to this requirement shall be subject to
the confidentiality requirements set forth in Section 10.7 of this Agreement.

          (d)     If (i) FCCC consummates a transaction with a third party with
whom, during the Standstill Period, FCCC had discussions or to whom, during the
Standstill Period, FCCC provided information in accordance with the provisions
of Section 1.1(b) above, and (ii) such transaction is consummated either (A)
during the Standstill Period, or (B) within six (6) months after the expiration
of the Standstill Period so long as FCCC actually issued a public announcement
or press release regarding such transaction during the Standstill Period, then,
within ten (10) business days of the consummation of such transaction, FCCC
shall repay the Standstill Payment to Wayfarer, plus accrued interest from the
date of this Agreement through the date of such repayment at a rate per annum
equal to the Prime Rate in effect on the business day immediately prior to the
date of such repayment plus 1%. For purposes of the preceding sentence, "Prime
Rate" means the rate of interest per annum publicly announced from time to time
by JP Morgan Chase & Co. as its prime rate in effect at its principal office in
New York City.

2



--------------------------------------------------------------------------------



          1.2     Standstill Agreement by Sellers.     Each Seller agrees that
he or it, as the case may be, shall cease, and shall use his or its best efforts
to cause his or its agents and representatives to cease, any discussions or
negotiations with any Person that may be ongoing as of the date of this
Agreement with respect to an FCCC Acquisition Proposal, and (b) during the
Standstill Period, no Seller will, nor will they authorize or permit any of
their respective agents or representatives to, directly or indirectly, (i) take
any action to solicit, initiate, facilitate or encourage the submission of any
proposal that constitutes, or may reasonably be expected to lead to, any FCCC
Acquisition Proposal, (ii) engage in any discussions or negotiations with, or
disclose any non-public information relating to FCCC or afford access to the
properties, books or records of FCCC to, any Person who is known by FCCC to be
considering making, or has made, a FCCC Acquisition Proposal, (iii) amend or
grant any waiver or release under any standstill agreement, agreement
restricting a party from engaging in negotiations or discussions with other
parties or any similar agreement with respect to any class of equity securities
of FCCC or any of its material assets, or (iv) enter into any agreement or
agreement in principle with respect to an FCCC Acquisition Proposal.

          1.3     Definition of Certain Terms Used in Sections 1.1 and 1.2.

          (a)     For purposes of this Agreement, "Standstill Period" means the
period ending 90 days after the date of this Agreement.

          (b)     For the purposes of this Agreement, "FCCC Acquisition
Proposal" means any offer or proposal from any Person (other than Wayfarer) for,
or any indication of interest in (i) a merger, consolidation, share exchange,
business combination, reorganization, recapitalization or other similar
transaction involving FCCC, (ii) the acquisition, directly or indirectly, of (A)
an equity interest representing greater than 15% of the voting securities of
FCCC or (B) assets, securities or ownership interests representing an amount
equal to or greater than 15% of the consolidated assets of FCCC, or (iii) any
transaction (x) the entering into or the consummation of which would reasonably
be expected to be inconsistent in any material respect with the consummation of
the Offer, or (y) that would reasonably be expected to prevent or materially
delay, impede or adversely affect the consummation of the Offer.

          (c)     For the purposes of this Agreement, "Person" means an
individual, partnership, corporation, limited liability company, association,
trust or other entity or organization.

          (d)     For the purposes of this Agreement, "Superior Proposal" means
any bona fide written FCCC Acquisition Proposal to effect a merger,
consolidation, share exchange, business combination, reorganization,
recapitalization or other similar transaction as a result of which FCCC's
stockholders cease to own at least 50% of the voting securities of the ultimate
parent entity resulting from such transaction, or the sale of all or
substantially all of FCCC's assets, which in any case is on terms that the Board
of Directors of FCCC determines in its good faith judgment (with the advice of
counsel), would, if consummated, result in a transaction that is more favorable
to FCCC's stockholders than the transactions contemplated by this Agreement.

Section 2.     The Offer.

3



--------------------------------------------------------------------------------



          2.1     Description of Offer.     No later than the end of the
Standstill Period, Wayfarer intends to commence (within the meaning of Rule
14d-2 under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the "Exchange Act")) and, subject to the
terms and conditions set forth in this Agreement, close a tender offer (the
"Offer") to purchase up to that number of the issued and outstanding shares of
FCCC Common Stock (each, a "Share" and collectively, the "Shares") that shall
ensure that upon consummation of the Offer, Wayfarer owns at least Sixty-Seven
Percent (67%) of the outstanding Shares (giving effect to shares of FCCC Common
Stock that Wayfarer will be entitled to acquire upon exercise of the Warrants).
The number of shares for which Wayfarer tenders in accordance with the preceding
sentence is referred to in this Agreement as the "Base Amount." The price in the
Offer shall be $3.05 per Share (the "Offer Price"), subject to any required
withholding of taxes, net to the sellers in cash. Wayfarer shall take such
actions as may reasonably be necessary or appropriate to obtain the Base Amount,
including, in its reasonable discretion, the engagement, at Wayfarer's expense,
of a professional solicitation agent to solicit the tender of Shares in the
Offer. Wayfarer's obligation to consummate the purchase of Shares in the Offer
shall be subject to the Minimum Condition (as defined below) and the other
conditions set forth in Annex I to this Agreement. If more Shares than the Base
Amount are tendered in the Offer, Wayfarer shall be obligated to accept for
payment, and pay for, only such number of Shares as constitutes the Base Amount,
and in such event, the tendered Shares shall be accepted for payment on a pro
rated basis in accordance with applicable rules and regulations of the
Securities and Exchange Commission ("SEC"), including, without limitation, Rule
14d-8 under the Exchange Act.

          2.2     Costs of Offer.          No later than five (5) business days
before the Offer is commenced, Wayfarer shall deposit in an escrow account with
the tender agent for the Offer funds sufficient (the "Escrow Funds") to pay the
sum of the following: (i) the aggregate purchase price for the Shares that
Wayfarer may be obligated to accept for payment pursuant to the Offer, based on
such number of Shares that shall satisfy the Minimum Condition, (ii) the
aggregate purchase price for the Warrants as set forth in Section 5.2 of this
Agreement, (iii) the aggregate Option Consideration as provided in Section 5.1
of this Agreement, and (iv) the estimated costs and expenses of the Offer that
are payable by Wayfarer as provided herein, including, but not limited to, costs
and expenses associated with the preparation, filing and mailing of the Offer
documents, fees and expenses of Wayfarer's counsel, filing fees, and fees and
expenses of any information agent and the depositary for the Offer. The sum of
the foregoing amounts is referred to herein as the "Offer Expenses."

          2.3     Certain Conditions of the Offer.     If an Offer is commenced,
the parties agree that Wayfarer's obligation to accept for payment and pay for
Shares tendered pursuant to the Offer shall be subject to (x) the satisfaction
of the condition that at the expiration of the Offer there be validly tendered
in accordance with the terms of the Offer and not withdrawn that number of
Shares which, when taken together with (i) Shares (if any) then owned by
Wayfarer and (ii) Shares that are issuable upon exercise of the Warrants,
represents at least 67% of the Shares then outstanding, after giving effect to
the issuance of shares of FCCC Common Stock upon exercise of the Warrants (the
"Minimum Condition"), (y) the satisfaction of the condition that at the
expiration of the Offer there shall be no impediment or obstacle to the
consummation of Wayfarer's purchase of all of the Warrants on the terms set
forth in this Agreement, and (z) the satisfaction (or waiver by Wayfarer) of the
other conditions of the Offer including those set

4



--------------------------------------------------------------------------------



forth in Annex I. Wayfarer expressly reserves the right to elect not to commence
the Offer, or, if the Offer is commenced, to waive any of such conditions to the
extent legally permissible, to increase the price per Share payable in the Offer
and to make any other changes in the terms of the Offer; provided, that Wayfarer
shall not be permitted to waive the Minimum Condition if the number of Shares
validly tendered in accordance with the terms of the Offer and not withdrawn
represents less than 55% of the Shares then outstanding (not counting any Shares
that may be issuable upon exercise of the Warrants); and provided, further, that
no change in the terms of the Offer may be made without the prior written
consent of FCCC, which FCCC may grant or withhold in its sole discretion, if
such change would (i) decrease the price per Share payable in the Offer, (ii)
change the form of, timing of payment of, or other material term or condition
with respect to, the consideration to be paid in the Offer, or (iii) reduce the
minimum number of Shares sought to be purchased in the Offer.

          2.4     Extension of Offer Period.     If Wayfarer commences an Offer,
Wayfarer shall be permitted to (i) extend the Offer beyond the initial scheduled
expiration date, which shall be twenty (20) business days following the date the
Offer is commenced, or any subsequent scheduled expiration date, if, at the
scheduled expiration of the Offer, any of the conditions to Wayfarer's
obligation to accept for payment and to pay for Shares tendered shall not be
satisfied or waived, and (ii) extend the Offer for any period required by any
rule, regulation or interpretation of the SEC or the staff thereof applicable to
the Offer; provided, that in no event shall Wayfarer be permitted to extend the
expiration date of the Offer beyond the last day of the Standstill Period (such
date, the "Outside Date"). If the Offer is not consummated by the Outside Date,
this Agreement shall terminate as of such date, without further liability or
obligation to the parties, and, in such event, FCCC shall retain without
deduction or setoff the Standstill Payment and shall have no liability or
obligation to Wayfarer with respect thereto except as provided in Section
1.1(d).

          2.5     Adjustment of Offer Price.     If, between the date of this
Agreement and the first date on which Wayfarer accepts any shares of FCCC Common
Stock for payment pursuant to the Offer (such date, the "Acceptance Date"), the
outstanding shares of FCCC Common Stock are changed into a different number or
class of shares by reason of any stock split, division or subdivision of shares,
stock dividend, reverse stock split, consolidation of shares, reclassification,
recapitalization or other similar transaction, then the Offer Price shall be
adjusted to the extent appropriate.

          2.6     Schedule TO.     If Wayfarer commences the Offer, Wayfarer
shall, as promptly as practicable on the date of commencement of the Offer, file
with the SEC a Tender Offer Statement on Schedule TO (together with all
amendments, supplements and exhibits thereto, the "Schedule TO") with respect to
the Offer. The Schedule TO shall contain or incorporate by reference an offer to
purchase and forms of the related letter of transmittal and all other ancillary
Offer documents (collectively, together with all amendments, supplements and
exhibits thereto, the "Offer Documents"). Wayfarer shall cause the Offer
Documents to be disseminated to the holders of the Shares as and to the extent
required by applicable federal securities laws. Wayfarer, on the one hand, and
FCCC, on the other hand, shall promptly correct any information provided by it
for use in the Offer Documents if and to the extent that it shall be or shall
have become false or misleading in any material respect or shall fail to state a
material fact required to

5



--------------------------------------------------------------------------------



be stated therein in order to make the statements therein not misleading, and
Wayfarer shall cause the Offer Documents as so corrected to be filed with the
SEC and disseminated to holders of the Shares, in each case, as and to the
extent required by applicable federal securities laws. FCCC and its counsel
shall be given a reasonable opportunity to review and comment upon the Schedule
TO before it is filed with the SEC and disseminated to holders of Shares.
Wayfarer agrees to provide FCCC and its counsel with copies of any comments,
whether written or oral, that Wayfarer or its counsel may receive from time to
time from the SEC or its staff with respect to the Offer Documents promptly
after the receipt of such comments, to consult with FCCC and its counsel prior
to responding to any such comments and to provide FCCC with copies of all such
responses, whether written or oral. The costs and expenses associated with the
preparation, filing and mailing of the Schedule TO shall be borne by Wayfarer.

Section 3.     Obligations of FCCC With Respect to the Offer.

          3.1     Schedule 14D-9.     As promptly as practicable on the date of
commencement of an Offer, FCCC shall file with the SEC a
Solicitation/Recommendation Statement on Schedule 14D-9 (together with all
amendments, supplements and exhibits thereto, the "Schedule 14D-9") which shall
contain a recommendation of the Board of Directors of FCCC that the stockholders
of FCCC accept the Offer and tender their Shares to Wayfarer pursuant thereto.
FCCC shall cause the Schedule 14D-9 to be mailed to holders of the Shares
together with the Offer Documents. FCCC, on the one hand, and Wayfarer, on the
other hand, shall promptly correct any information provided by it for use in the
Schedule 14D-9 if and to the extent that it shall be or shall have become false
or misleading in any material respect or shall fail to state a material fact
required to be stated therein in order to make the statements therein not
misleading, and FCCC shall cause the Schedule 14D-9 as so corrected to be filed
with the SEC and disseminated to holders of the Shares, in each case, as and to
the extent required by applicable federal securities laws. Wayfarer and its
counsel shall be given a reasonable opportunity to review and comment upon the
Schedule 14D-9 before it is filed with the SEC and disseminated to holders of
Shares. In addition, FCCC agrees to provide Wayfarer and its counsel with copies
of any comments, whether written or oral, that FCCC or its counsel may receive
from time to time from the SEC or its staff with respect to the Schedule 14D-9
promptly after the receipt of such comments, to consult with Wayfarer and its
counsel prior to responding to any such comments and to provide Wayfarer with
copies of all such responses, whether written or oral. Wayfarer shall reimburse
FCCC, within five (5) business days of FCCC's written request, for FCCC's
reasonable costs and expenses associated with the preparation, filing and
mailing of the Schedule 14D-9, as well as any such costs and expenses associated
with FCCC's obligations under Section 4.2 of this Agreement and Section 14(f) of
the Exchange Act and Rule 14f-1 promulgated thereunder; provided, that prior to
undertaking work on such Schedule 14D-9, FCCC and its counsel shall consult with
Wayfarer and provide Wayfarer with a good faith estimate of the scope of work
and anticipated fees and expenses; provided, further, that Wayfarer shall not be
obligated to reimburse FCCC for such costs and expenses to the extent they
exceed 125% of the estimated fees and expenses as provided to Wayfarer, except
to the extent solely and exclusively caused by work requested to be performed by
Wayfarer.

          3.2     Actions to Facilitate Offer.     Upon Wayfarer's deposit of
the Escrow Funds, FCCC shall promptly furnish Wayfarer with mailing labels
containing the names and addresses

6



--------------------------------------------------------------------------------



of all record holders of Shares and with security position listings of Shares
held in stock depositories, each as of a recent date, together with all other
available listings and computer files containing names, addresses and security
position listings of record holders and beneficial owners of Shares. FCCC shall
furnish Wayfarer with such additional information, including updated listings
and computer files of stockholders, mailing labels and security position
listings, and such other assistance as Wayfarer or its agents may reasonably
require in communicating the Offer to the record and beneficial holders of
Shares. Subject to the requirements of applicable law, and except for such steps
as are necessary to disseminate the Offer Documents and any other documents
necessary to consummate the Offer, Wayfarer shall hold in confidence the
information contained in such labels, listings and files, shall use such
information solely in connection with the Offer, and, if the Offer is
terminated, shall promptly deliver or cause to be delivered to FCCC all copies
of such information, labels, listings and files then in its possession or
control or in the possession or control of its agents or representatives.

Section 4.     Board of Directors of FCCC.

          4.1     General.     If Wayfarer commences an Offer, upon the purchase
of Shares pursuant to the Offer and for so long thereafter as Wayfarer owns in
the aggregate more than 50% of the outstanding Shares, Wayfarer shall be
entitled to designate for appointment or election to FCCC's Board of Directors,
upon written notice to FCCC, such number of directors, rounded up to the next
whole number, as is equal to the product obtained by multiplying the total
number of directors on such Board (after giving effect to the directors
designated by Wayfarer pursuant to this sentence) by the percentage that the
number of Shares so owned by Wayfarer bears to the total number of Shares then
outstanding; provided, that the directors designated by Wayfarer shall (i) have
no criminal history (excluding traffic violations and similar misdemeanors),
(ii) not have been found liable with respect to fraudulent conduct, either
civilly or by any regulatory agency, and (iii) not have been the subject of any
formal investigation by the Internal Revenue Service or the Securities and
Exchange Commission. In furtherance thereof, FCCC shall, upon request of
Wayfarer, use its reasonable best efforts to promptly cause Wayfarer's designees
(and any replacement designees in the event that any designee shall no longer be
on such Board of Directors) to be so appointed or elected to FCCC's Board of
Directors and, in furtherance thereof, to the extent necessary, increase the
size of such Board of Directors or use its reasonable best efforts to obtain the
resignation of such number of its directors as is necessary to give effect to
the foregoing provision. At such time, FCCC shall also, upon the request of
Wayfarer, use its reasonable best efforts to cause such persons designated by
Wayfarer to constitute at least the same percentage (rounded up to the next
whole number) as is on FCCC's Board of Directors of each committee of FCCC's
Board of Directors subject to compliance with applicable securities laws and
NASD rules. Notwithstanding the foregoing, to the extent required by applicable
law, the Board of Directors of FCCC shall have such number of directors who are
not officers of FCCC and who are otherwise independent of FCCC within the
meaning of applicable law (the "Independent Directors"); provided, that
notwithstanding the foregoing, in no event shall the requirement to have
Independent Directors result in Wayfarer's designees constituting less than a
majority of the directors on FCCC's Board of Directors unless Wayfarer shall
have failed to designate a sufficient number of persons to constitute at least a
majority. Wayfarer acknowledges that no incumbent director of FCCC shall be
under any obligation to remain on the Board of Directors following consummation
of the Offer.

7



--------------------------------------------------------------------------------



          4.2     Obligations Under Section 14(f).     FCCC shall promptly take
all actions required pursuant to Section 14(f) of the Exchange Act and Rule
14f-1 promulgated thereunder in order to fulfill its obligations under Section
4.1, including mailing to FCCC's stockholders the information required by such
Section 14(f) and Rule 14f-1 (which FCCC shall mail together with the Schedule
14D-9 if it receives from Wayfarer the information below on a basis timely to
permit such mailing) as is necessary to fulfill FCCC's obligations under Section
4.1. FCCC's obligations to appoint Wayfarer's designees to FCCC's Board of
Directors pursuant to Section 4.1 shall be subject to compliance with Section
14(f) of the Exchange Act and Rule 14f-1 promulgated thereunder and to
Wayfarer's compliance with its obligations under the following sentence.
Wayfarer shall supply FCCC such information with respect to Wayfarer and its
nominees, officers, directors and affiliates required by such Section 14(f) and
Rule 14f-1 as is necessary in connection with the appointment of any of
Wayfarer's designees under Section 4.1, and Wayfarer shall be solely responsible
for the accuracy and completeness of such information. Wayfarer shall reimburse
FCCC, within five (5) business days of FCCC's written request, for its
reasonable costs and expenses associated with the preparation, filing and
mailing of the information required under Section 14(f) and Rule 14f-1;
provided, that prior to undertaking work on such information, FCCC and its
counsel shall consult with Wayfarer and provide Wayfarer with a good faith
estimate of the scope of work and anticipated fees and expenses; provided,
further, that Wayfarer shall not be obligated to reimburse FCCC for such costs
and expenses to the extent they exceed 125% of the estimated fees and expenses
as provided to Wayfarer, except to the extent solely and exclusively caused by
work requested to be performed by Wayfarer.

Section 5.     FCCC Warrants and Options.

          5.1     Options.     If Wayfarer undertakes an Offer, then, prior to
the Acceptance Date, FCCC shall use its best efforts to provide that each option
outstanding immediately prior to the Acceptance Date (all of which shall be
deemed vested or exercisable in full immediately prior to such date) that
represents the right to acquire shares of FCCC Common Stock (each, an "Option")
shall be cancelled and converted at the Acceptance Date into the right to
receive from FCCC a cash amount equal to the Option Consideration for each share
of FCCC Common Stock then subject to such Option. The aggregate amount of cash
necessary to pay the Option Consideration for any Options actually cancelled
pursuant to the preceding sentence shall be provided by Wayfarer to FCCC and
shall be paid by FCCC as soon after the Acceptance Date as shall be practicable
(but in no event later than five (5) business days after the Acceptance Date).
Notwithstanding the foregoing, FCCC shall be entitled to withhold from the
Option Consideration such amounts as may be required to be withheld with respect
to the making of such payment or the vesting of the Option under the Internal
Revenue Code of 1986, as amended (the "Code") or any provision of state, local
or foreign tax law. Prior to the Acceptance Date, FCCC shall make any amendments
to the terms of the Stock Plans (as defined below), and shall use its reasonable
best efforts to obtain any consents from holders of Options that, in each case,
are necessary to give effect to the transactions contemplated by this Section
5.1.

          5.2     Warrants.

8



--------------------------------------------------------------------------------



          (a)     In the event Wayfarer consummates an Offer, the Warrantholders
agree to sell to Wayfarer, and Wayfarer agrees to purchase from the
Warrantholders, all of the Warrants. The purchase price per Warrant shall be
equal to $2.55 per Warrant, which represents the difference between the Offer
Price and the exercise price of the Warrant (as adjusted and in effect as of the
date of this Agreement). The purchase price for the Warrants shall be paid by
Wayfarer to the Warrantholders by official bank check or cashier's check as soon
after the Acceptance Date as shall be practicable (but in no event later than
the next business day after the Acceptance Date).

          (b)     The obligation of Wayfarer to consummate the purchase of the
Warrants on the terms described above shall be subject to the satisfaction or
waiver of the following conditions: (i) the Offer shall have been consummated;
(ii) the representations and warranties made by FCCC in sections 8.1, 8.2, 8.3,
8.4, 8.5, 8.6, 8.14 and 8.16, and by the Sellers in sections 7.1, 7.2, 7.3 and
7.4, shall have been true and correct when made and shall remain true and
correct as of the Acceptance Date; (iii) the other representations and
warranties made herein by FCCC and the Sellers (other than those referred to in
the preceding clause (ii)), and the statements contained in the schedules to
this Agreement or in any other document furnished to Wayfarer pursuant to this
Agreement, shall have been true and correct in all material respects when made
and shall remain true and correct as of the Acceptance Date; (iv) FCCC and the
Sellers shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by such
parties; and (v) the Warrantholders shall have delivered to Wayfarer the
Warrants, duly endorsed by the Warrantholders to effect the transfer of the
Warrants to Wayfarer.

          (c)     Each of FCCC and the Sellers agrees that, in connection with
Wayfarer's purchase of the Warrants, they shall take such action and execute
such documents as shall be reasonably requested by Wayfarer to effect the
termination of any existing registration rights held by the Sellers with respect
to the shares of FCCC Common Stock issuable upon exercise of the Warrants or
otherwise.

          5.3     Definitions of Certain Terms Used in Section 5.1.

          (a)     For purposes of this Agreement, "Option Consideration" means,
with respect to any share of FCCC Common Stock issuable under a particular
Option, an amount equal to the excess, if any, of (i) the Offer

Price per Share over (ii) the exercise price payable in respect of such share of
FCCC Common Stock issuable under such Option.



          (b)     For purposes of this Agreement, "Stock Plans" shall mean the
plans of FCCC set forth in Schedule 5.3(b) hereto and any other stock option
plan, program or arrangement providing for the issuance or grant of any other
interest in respect of the capital stock or equity of FCCC.

Section 6.     Agreements of the Stockholders.

          6.1     Agreement to Tender.     If Wayfarer commences an Offer, each
Stockholder hereby agrees (a) to promptly (and, in any event, not later than ten
(10) business days after the date the

9



--------------------------------------------------------------------------------



Offer commences) validly tender or cause to be validly tendered, pursuant to and
in accordance with the terms of the Offer, all of the Shares owned by such
Stockholder as of the date of this Agreement (free and clear of any encumbrances
or restrictions other than those arising under applicable federal securities
laws and regulations with respect to transferability), and (b) if Stockholder
acquires ownership of any additional Shares after the date of this Agreement, to
promptly (and, in any event, not later than five business days after Stockholder
acquires ownership of such additional Shares) validly tender or cause to be
validly tendered, pursuant to and in accordance with the terms of the Offer, all
of such additional Shares (free and clear of any encumbrances or restrictions
other than those arising under applicable federal securities laws and
regulations with respect to transferability). The Shares owned by the
Stockholders or that may be acquired by the Stockholders as described above are
referred to herein as the "Stockholder Shares."

          6.2     Mechanics of Tendering.     Upon receipt of instructions from
Wayfarer, each Stockholder shall deliver to the depositary (the "Depositary")
designated in the Offer (i) a letter of transmittal with respect to such
Stockholder's Shares complying with the terms of the Offer together with
instructions directing the Depositary to make payment for such Shares directly
to the Stockholder, (ii) the certificates evidencing the Stockholder Shares, and
(iii) all other documents or instruments required to be delivered pursuant to
the terms of the Offer.

          6.3     Agreement Not to Withdraw.     Each Stockholder agrees not to
withdraw, and agrees not to permit the withdrawal of, any of the Stockholder
Shares from the Offer unless and until the Offer expires without Wayfarer having
accepted for payment any shares of FCCC Common Stock validly tendered in the
Offer.

          6.4     Conditions of Offer.     Each Stockholder acknowledges and
agrees that Wayfarer's obligation to accept for payment Shares in the Offer,
including any Shares tendered by Stockholder, is subject to the terms and
conditions of the Offer (including, without limitation, the Minimum Condition).

          6.5     Agreement to Vote Shares.     If Wayfarer commences an Offer,
each Stockholder hereby agrees that, prior to the expiration of the Standstill
Period, at any meeting of the stockholders of FCCC, however called, and in any
written action by consent of stockholders of FCCC (except for a meeting or
written action in respect of a Superior Proposal pursuant to Section 1.1(b)
hereof), unless otherwise directed in writing by Wayfarer, the Stockholders
shall cause the Stockholder Shares to be voted against the following actions
(other than any transactions contemplated by this Agreement or the Offer): (i)
any extraordinary corporate transaction, such as a merger, consolidation or
other business combination involving FCCC, including, without limitation, any
such transaction that is contemplated by an FCCC Acquisition Proposal; (ii) any
sale, lease, sublease, license, sublicense or transfer of a substantial portion
of the rights or other assets of FCCC, including, without limitation, any such
transaction that is contemplated by an FCCC Acquisition Proposal; (iii) any
reorganization, recapitalization, dissolution or liquidation of FCCC, including,
without limitation, any such transaction that is contemplated by an FCCC
Acquisition Proposal; (iv) any change in a majority of the board of directors of
FCCC; (v) any amendment to FCCC's certificate of incorporation or bylaws; (vi)
any material change in the capitalization of FCCC or FCCC's corporate structure;
and (vii) any

10



--------------------------------------------------------------------------------



other action which is intended, or could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the completion
of the Offer or any of the other transactions contemplated by this Agreement.
Prior to the expiration of the Standstill Period, the Stockholders shall not
enter into any agreement or understanding with any Person to vote or give
instructions in any manner inconsistent with the preceding sentence.

          6.6     Grant of Proxy.     Contemporaneously with the commencement of
an Offer by Wayfarer: (i) each Stockholder shall deliver to Wayfarer a proxy in
the form attached to this Agreement as Exhibit A, which shall be irrevocable
through the earlier of (a) the date Wayfarer notifies FCCC and the Sellers in
writing that Wayfarer has determined not to commence an Offer, (b) the Outside
Date, and (c) the Acceptance Date, to the fullest extent permitted by law with
respect to the shares referred to therein (the "Proxy"); and (ii) each
Stockholder shall cause to be delivered to Wayfarer an additional proxy (in the
form attached hereto as Exhibit A) executed on behalf of the record owner of any
outstanding shares of FCCC Common Stock that are owned beneficially (within the
meaning of Rule 13d-3 under the Exchange Act), but not of record, by such
Stockholder. Each Stockholder shall perform such further acts and execute such
further proxies and other documents and instruments as may reasonably be
required to vest in Wayfarer the power to carry out and give effect to the
provisions of this Agreement, and Wayfarer shall reimburse the Stockholders,
within five (5) business days of their written request, for all reasonable costs
and expenses incurred in connection therewith. The Stockholders shall not enter
into any tender, voting or other agreement, or grant a proxy or power of
attorney, with respect to any of the Stockholder Shares that is inconsistent
with this Agreement or otherwise take any other action with respect to any of
the Stockholder Shares that would in any way restrict, limit or interfere with
the performance of the Stockholders' obligations hereunder or the transactions
contemplated hereby.

          6.7     Restrictions on Transfer.     Subject to Section 6.8, during
the period from the date of this Agreement through the expiration of the
Standstill Period, no Seller shall, directly or indirectly, cause or permit any
Transfer (as defined below) of any of the Stockholder Shares or the Warrants
owned by such Seller to be effected other than as contemplated by this
Agreement. During the period from the date of this Agreement through the
expiration of the Standstill Period, each Seller shall ensure that, other than
as contemplated by this Agreement: (a) none of the Stockholder Shares and none
of the shares of FCCC Common Stock issuable upon exercise of the Warrants is
deposited into a voting trust; and (b) no proxy is granted, and no voting
agreement or similar agreement is entered into, with respect to any of the
Stockholder Shares or any of the shares of FCCC Common Stock issuable upon
exercise of the Warrants.

          6.8     Exceptions to Transfer Restrictions.     Section 6.8 shall not
prohibit a Transfer of Shares or Warrants by a Seller (i) to any member of
Seller's immediate family, or to a trust for the benefit of Seller or any member
of Seller's immediate family, or to an entity controlled by or under common
control with such Seller, or (ii) upon the death of Seller; provided, however,
that a Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Wayfarer, to be bound by all of the terms
of this Agreement. No such transfer shall constitute or result in a release of
any transferor from any of its obligations under this Agreement, and following
any such transfer the transferor shall remain jointly and severally liable with
the

11



--------------------------------------------------------------------------------



transferee for any breach of this Agreement by the transferee.

          6.9     Definition of "Transfer."     For the purposes of this
Agreement, a Person shall be deemed to have a effected a "Transfer" of a
security if such Person directly or indirectly: (i) sells, pledges, encumbers,
grants an option with respect to, transfers or disposes of such security or any
interest in such security to any Person other than Wayfarer; (ii) enters into an
agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of such security or any interest therein to any Person other than Wayfarer; or
(iii) reduces such Person's beneficial ownership of, interest in or risk
relating to such security.

Section 7.     Representations and Warranties of the Sellers. Each of the
Sellers severally represents and warrants to Wayfarer as follows:

          7.1     Valid Title.

          (a)     Schedule 7.1(a) to this Agreement sets forth, with respect to
each Stockholder, the number of Shares owned of record or beneficially by such
Stockholder, and, with respect to each Seller, the number of options to purchase
shares of FCCC Common Stock owned by such Seller. Each Stockholder is the sole,
true, lawful and beneficial owner of such Stockholder's Shares with no
restrictions on such Stockholder's voting rights or rights of disposition
pertaining thereto, other than restrictions on transfer under the Securities Act
of 1933, as amended (the "Securities Act"), due to the fact that such Shares are
"restricted securities" within the meaning of Rule 144 under the Securities Act.
If accepted for payment by Wayfarer pursuant to the Offer, each Stockholder will
convey good and valid title to such Stockholder's Shares being purchased free
and clear of any and all claims, liens, charges, encumbrances and security
interests. None of such Stockholder's Shares is subject to any voting trust or
other agreement or arrangement with respect to the voting of such Shares.

          (b)     Schedule 7.1(b) to this Agreement sets forth, with respect to
each Warrantholder, the number of Warrants owned by such Warrantholder, as well
as the exercise price (including any calculation with respect to adjustments to
such exercise price), expiration date, and the extent to which such Warrant is
vested and exercisable. Each Warrantholder is the sole, true, lawful and
beneficial owner of such Warrantholder's Warrants with no restrictions on such
Warrantholder's rights of disposition pertaining thereto other than restrictions
on transfer under the Securities Act due to the fact that such Warrants are
"restricted securities" within the meaning of Rule 144 under the Securities Act.
Upon the consummation of Wayfarer's purchase of the Warrants pursuant to this
Agreement, each Warrantholder will convey good and valid title to such
Warrantholder's Warrants being purchased free and clear of any and all claims,
liens, charges, encumbrances and security interests. None of such
Warrantholder's Warrants is subject to any voting trust or other agreement or
arrangement with respect to the voting of such Warrants or the shares of FCCC
Common Stock underlying such Warrants.

          7.2     Non-Contravention. The execution and delivery of this
Agreement and the Proxy do not, and the performance of this Agreement and the
Proxy will not: (i) conflict with or violate any law, rule, regulation, order,
decree or judgment applicable to Seller or by which Seller or any of Seller's
assets is or may be bound or affected; or (ii) result in or constitute (with or
without

12



--------------------------------------------------------------------------------



notice or lapse of time) any breach of or default under, or give to any other
Person (with or without notice or lapse of time) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any encumbrance or restriction on any of the
Stockholder Shares or Warrants pursuant to, any contract to which Seller is a
party or by which Seller or any of Seller's affiliates, family members or assets
is or may be bound or affected if the termination, amendment, acceleration,
cancellation, restriction or encumbrance would have an adverse effect on
Seller's ability to execute, deliver or perform its obligations under this
Agreement or on any of Wayfarer's rights hereunder. The execution and delivery
of this Agreement and the Proxy by Seller do not, and the performance of this
Agreement and the Proxy by Seller will not, require any consent or approval of
any Person.

          7.3     Binding Effect. Each Seller has full legal right, capacity,
power and authority to execute this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by each
Seller and is the valid and binding agreement of such Seller, enforceable
against such Seller in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, moratorium or other similar laws relating to
creditors' rights generally. If this Agreement is being executed in a
representative or fiduciary capacity, the person signing this Agreement has full
power and authority to enter into and perform such Agreement.

          7.4     Total Shares and Warrants. As of the date of this Agreement:
(a) each Stockholder holds of record or beneficially (free and clear of any
encumbrances or restrictions) the number of outstanding shares of FCCC Common
Stock set forth in Schedule 7.1(a); (b) each Seller holds (free and clear of any
encumbrances or restrictions) the options to acquire shares of FCCC Common Stock
set forth in Schedule 7.1(a); (c) each Warrantholder holds (free and clear of
any encumbrances or restrictions) the Warrants set forth in Schedule 7.1(b); and
(d) each Seller does not directly or indirectly own any shares of capital stock
or other securities of FCCC, or any option, warrant or other right to acquire
(by purchase, conversion or otherwise) any shares of capital stock or other
securities of FCCC, other than the shares and options, and warrants set forth on
Schedule 7.1(a) and Schedule 7.1(b). With respect to all of the Shares
beneficially owned by each Stockholder, such Stockholder has sole voting power
and sole power to issue instructions with respect to the matters set forth in
this Agreement, sole power of disposition, sole power of conversion, sole power
to demand appraisal rights and sole power to agree to all of the matters set
forth in this Agreement, in each case with no limitations, qualifications or
restrictions on such rights, subject to applicable securities laws and the terms
of this Agreement. With respect to all of the Warrants beneficially owned by
each Warrantholder, such Warrantholder has sole power to issue instructions with
respect to the matters set forth in this Agreement, sole power of disposition,
sole power of conversion, and sole power to agree to all of the matters set
forth in this Agreement, in each case with no limitations, qualifications or
restrictions on such rights, subject to applicable securities laws and the terms
of this Agreement. The terms "beneficially own" or "beneficial ownership" with
respect to any securities shall mean having "beneficial ownership" of such
securities as determined pursuant to Rule 13d-3 under the Exchange Act.

Section 8.     Representations and Warranties of FCCC. FCCC represents and
warrants to Wayfarer as follows:

13



--------------------------------------------------------------------------------



          8.1     Due Incorporation and Good Standing.     FCCC is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Connecticut, and has all corporate powers required to carry on its
business as now conducted. FCCC is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the property owned or leased by it or the nature of its activities makes such
qualification necessary. FCCC has heretofore made available to Wayfarer true and
complete copies of FCCC's certificate of incorporation and bylaws, with all
amendments thereto and as currently in effect.

          8.2     Due Authorization.     The execution, delivery and performance
by FCCC of this Agreement and the consummation by FCCC of the transactions
contemplated hereby are within FCCC's corporate powers and have been duly
authorized by all necessary corporate action. This Agreement constitutes a valid
and binding agreement of FCCC, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, reorganization, moratorium and similar laws, now or
hereafter in effect, relating to or affecting creditors' rights and remedies and
to general principles of equity.

          8.3     No Filings Required.     The execution, delivery and
performance by FCCC and the Sellers of this Agreement and the consummation by
FCCC and the Sellers of the transactions contemplated hereby require no action
by or in respect of, or filing with, any governmental entity other than
compliance with any applicable requirements of the Exchange Act.

          8.4     Non-Contravention.     The execution, delivery and performance
by FCCC and the Sellers of this Agreement and the consummation by FCCC and the
Sellers of the transactions contemplated hereby do not and will not (a)
contravene or conflict with FCCC's certificate of incorporation or bylaws, (b)
contravene or conflict with or constitute a violation of any provision of any
law, regulation, judgment, injunction, order or decree binding upon or
applicable to FCCC, (c) constitute a default under or give rise to a right of
termination, cancellation or acceleration of any right or obligation of FCCC or
to a loss of any benefit or status to which FCCC is entitled under any provision
of any agreement binding upon FCCC or any license, franchise, permit or other
similar authorization held by FCCC, or (d) result in the creation or imposition
of any lien on any asset of FCCC.

          8.5     Capitalization.

          (a)     As of the date hereof, the authorized capital stock of FCCC
consists of 22,000,000 shares of FCCC Common Stock and no shares of preferred
stock. As of the date of this Agreement, there were outstanding (i) 1,423,382
shares of FCCC Common Stock, (ii) options to purchase an aggregate of 169,000
shares of FCCC Common Stock (all of which options are, or shall be, exercisable
as of the date immediately preceding the Acceptance Date), and (iii) warrants to
purchase an aggregate of 200,000 shares of FCCC Common Stock (all of which
warrants are exercisable as of the date hereof). All outstanding shares of
capital stock of FCCC have been duly authorized and validly issued and are fully
paid and nonassessable. Schedule 8.5(a) hereto sets forth, with respect to each
tranche of options and warrants, the exercise price, expiration date, and the
extent to which such tranche is vested and exercisable.

14



--------------------------------------------------------------------------------



          (b)     As of the date hereof, except as set forth in Section 8.5(a),
there are no outstanding (x) shares of capital stock or other voting securities
of FCCC, (y) securities of FCCC convertible into or exchangeable for shares of
capital stock or voting securities of FCCC, or (z) options or other rights to
acquire from FCCC, and no obligation of FCCC to issue, any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of FCCC (the items in clauses (x), (y) and (z) being referred
to collectively as the "FCCC Securities"). There are no outstanding obligations
of FCCC or any other party to repurchase, redeem or otherwise acquire any FCCC
Securities. There are no outstanding agreements or other understandings or
commitments of any kind of FCCC to provide funds to, or make any investment (in
the form of a loan, capital contribution or otherwise) in, any other Person.
Except as contemplated by this Agreement, there are no stockholder agreements,
voting trusts or other agreements or understandings to which FCCC is a party
relating to voting, registration or disposition of any shares of capital stock
of FCCC or granting to any person or group of persons the right to elect, or to
designate or nominate for election, a director to the board of directors of
FCCC.

          8.6     No Subsidiaries.     FCCC has no direct or indirect, or wholly
or partly owned subsidiaries. FCCC is not party to any stockholder agreements,
voting trusts or other similar agreements or understandings. FCCC has no
investments of any kind (whether in the form of loans, equity investments,
limited partnership interests, general partnership interests, or other forms of
investment) in any other Person. There are no outstanding obligations of FCCC
requiring FCCC to make any investment in any other Person.

          8.7     SEC Documents; Financial Statements.

          (a)     FCCC has filed all required reports, schedules, forms and
registration, proxy and other statements with the SEC since June 30, 2003, and,
to the knowledge of FCCC, FCCC has filed all required reports, schedules, forms
and registration, proxy and other statements with the SEC since January 1, 2001
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein, the "SEC Documents"). As of their
respective effective dates (in the case of SEC Documents that are registration
statements filed pursuant to the Securities Act of 1933, as amended (the
"Securities Act")) and as of their respective SEC filing dates (in the case of
all other SEC Documents), the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the Securities Act, as the case
may be, and the rules and regulations of the SEC promulgated thereunder,
applicable to such SEC Documents, and none of the SEC Documents filed since June
30, 2003, as of the respective dates of such documents, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

          (b)     Since June 30, 2003, the financial statements of FCCC included
in the SEC Documents have been prepared in accordance with generally accepted
accounting principles in the United States ("GAAP") and applicable SEC
accounting rules (except, in the case of unaudited quarterly statements, as
indicated in the notes thereto) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and, to

15



--------------------------------------------------------------------------------



FCCC's best knowledge after due inquiry, fairly present in all material respects
the financial position of FCCC as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited quarterly statements, to normal year-end audit adjustments).

          (c)     FCCC's auditor is (i) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act of 2002), (ii)
"independent" with respect to FCCC within the meaning of Regulation S-X under
the Exchange Act and (iii) to the knowledge of FCCC in compliance with
subsections (g) through (l) of Section 10A of the Exchange Act and the rules and
regulations promulgated by the SEC thereunder and the Public Company Accounting
Oversight Board.

          (d)     Except as set forth on Schedule 8.7(d) hereto, to FCCC's best
knowledge after due inquiry, FCCC does not have any liabilities of any nature,
whether accrued, absolute, contingent or otherwise, which, if known, would be
required to be reflected or reserved against on a balance sheet of FCCC prepared
in accordance with GAAP or the notes thereto, except liabilities reflected or
reserved against on the balance sheet of FCCC as of December 31, 2003 (the
"Balance Sheet Date") (including the notes thereto) included in FCCC's Quarterly
Report on Form 10-QSB for the fiscal quarter then ended.

          (e)     FCCC has delivered to Wayfarer an accurate and complete copy
of FCCC's quarterly reports on Form 10-QSB for each of the three month periods
ended June 30, 2003, September 30, 2003, and December 31, 2003. The unaudited
financial statements for the periods described in such reports (the "Unaudited
Financial Statements"): (i) were prepared in accordance with GAAP applied on a
basis consistent with the basis on which the financial statements referred to in
Section 8.7(b) were prepared; and (ii) fairly present in all material respects
the financial position of FCCC as of the end of each of the quarterly periods
covered by such reports and the results of operations and cash flows of FCCC for
the periods covered by such reports, except that the Unaudited Financial
Statements may not contain footnotes and are subject to normal and recurring
adjustments that will not, individually or in the aggregate, be material in
amount. FCCC shall provide to Wayfarer, as soon as practicable upon
availability, the audited financial statements of FCCC for the fiscal year ended
March 31, 2004.

          (f)     To FCCC's best knowledge after due inquiry, FCCC maintains
disclosure controls and procedures required by Rule 13a-15 under the Exchange
Act as in effect on the date of this Agreement and such controls and procedures
are effective to ensure that all material information concerning FCCC and its
business is made known on a timely basis to the individuals responsible for the
preparation of FCCC's SEC Documents and other public disclosure documents.
Except as disclosed in the SEC Documents, each director and officer of FCCC has
filed with or furnished to the SEC all statements required by Section 16(a) of
the Exchange Act and the rules and regulations thereunder since June 30, 2003.

          (g)     Except to the extent disclosed in the SEC Documents, there are
no transactions, agreements, arrangements or understandings between FCCC, on the
one hand, and FCCC's directors, officers, affiliates or other Persons, on the
other hand, that would be required to be disclosed under Item 404 of Regulation
S-K under the Securities Act.

16



--------------------------------------------------------------------------------



          8.8     No Changes.     Except to the extent disclosed in FCCC's
reports filed with the SEC, since the Balance Sheet Date, FCCC has conducted its
business only in the ordinary course consistent with past practice and, since
such date, there has not been (a) any damage, destruction or other casualty loss
(whether or not covered by insurance) affecting the business or assets of FCCC,
(b) any material adverse change in the business, assets, operations, condition
(financial or otherwise), prospects or liabilities (including, without
limitation, contingent liabilities) of FCCC, (c) any action, event, occurrence,
development or state of circumstances or facts that, individually or in the
aggregate, has had or would be reasonably likely to have a material adverse
effect on FCCC's business, assets, operations, condition (financial or
otherwise), prospects, or liabilities (including, without limitation, contingent
liabilities), or (d) any agreement by FCCC to take any of the actions described
in this Section 8.8.

          8.9     Legal Proceedings.     As of the date hereof, other than as
set forth on Schedule 8.9 hereto, there is no action, suit, investigation,
arbitration or proceeding pending against, or to the knowledge of FCCC
threatened against, FCCC, or any of the Sellers, or any of their respective
assets or properties before any arbitrator or governmental entity. There are no
outstanding injunctions against FCCC, and there are no outstanding judgments,
decrees, awards, or orders with respect to FCCC which have not been satisfied
and complied with in full or which require FCCC to take, or refrain from taking,
action in the future.

          8.10     Contracts and Other Obligations.     As of the date hereof,
the only contracts, agreements, or other obligations to which FCCC is a party or
to which it is otherwise bound are identified on Schedule 8.10 hereto. FCCC is
not a guarantor or otherwise liable for any liability or obligation (including
indebtedness) of any Person. No officer, director or significant stockholder of
FCCC (including the Sellers), or affiliate of such officer, director or
significant stockholder, is currently a party to any transaction, understanding
or commitment with FCCC, including, without limitation, any agreement providing
for the employment of, furnishing of services by, rental of assets from or to,
requiring payments on a change of control of FCCC or otherwise requiring
payments to, any such officer, director, significant stockholder or affiliate,
except as disclosed on Schedule 8.10 hereto.

          8.11     Taxes.     Since June 30, 2003, all tax returns required to
be filed with any taxing authority by, or with respect to, FCCC have been filed
in substantial compliance with all applicable laws. Since June 30, 2003, FCCC
has timely paid all taxes shown as due and payable on such returns that have
been so filed and all other taxes not subject to reporting obligations, and, as
of the time of filing, the tax returns filed by FCCC were complete and correct
(other than taxes that are being contested in good faith and for which adequate
reserves are reflected on FCCC's balance sheet in accordance with GAAP). FCCC
has made adequate provision in accordance with GAAP for all taxes payable by it
for which no tax return has yet been filed. FCCC has complied in all material
respects with all applicable laws, rules and regulations relating to the payment
and withholding of taxes. Notwithstanding the foregoing, no representation or
warranty is made with respect to the availability of, or ability to use, any tax
loss carryforwards.

          8.12     Compliance with Laws.     To FCCC's best knowledge after due
inquiry, FCCC is not in violation of, and has not violated, any applicable
provisions of any laws, statutes,

17



--------------------------------------------------------------------------------



ordinances, regulations, judgments, injunctions, orders or consent decrees. FCCC
has all permits, licenses, approvals, authorizations of and registrations with
and under all federal, state, local and foreign laws, and from all governmental
entities required by FCCC to carry on its businesses as currently conducted.

          8.13     No Brokers or Finders Fees.     No investment banker, broker
or finder is entitled to a commission or fee from FCCC or the Sellers in respect
of this Agreement or the sale of the Seller's Shares or Warrants pursuant to the
Offer or this Agreement, whether based on any arrangement or agreement made by
or on behalf of FCCC or any of the Sellers.

          8.14     Information Provided by FCCC in Offer Documents.     Neither
the Schedule 14D-9 nor any information supplied (or to be supplied) in writing
by or on behalf of FCCC for inclusion in the Offer Documents will, at the
respective times the Schedule 14D-9, the Offer Documents, or any amendments or
supplements thereto, are filed with the SEC or are first published, sent or
given to stockholders of FCCC, as the case may be, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they are made, not misleading. The Schedule
14D-9 will comply as to form in all material respects with the applicable
requirements of the Exchange Act.

Notwithstanding the foregoing, FCCC makes no representation or warranty with
respect to information supplied by or on behalf of Wayfarer for inclusion in any
of the foregoing documents.



          8.15     Employee Benefit Plans.     FCCC has no "employee benefit
plans" (as defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA")). FCCC is not party to, and does not maintain
any written or unwritten employee plans or agreements, employment agreements,
severance plans, agreements, programs or policies, for the benefit of its
employees, officers or directors. FCCC has a dormant dividend reinvestment plan,
pursuant to which a total of 41,242 shares of FCCC's outstanding Common Stock
have been issued.

          8.16     Disclosure.     This Agreement does not contain any
representation, warranty or information that is false or misleading with respect
to any material fact, or omit to state any material fact necessary in order to
make the representations, warranties and information contained and to be
contained herein and therein (in the light of the circumstances under which such
representations, warranties and information were or will be made or provided)
not false or misleading.

Section 9.     Representations and Warranties of Wayfarer. Wayfarer represents
and warrants to FCCC and each of the Sellers as follows:

          9.1     Corporate Power and Authority. Wayfarer has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution, delivery and performance by Wayfarer of
this Agreement and the consummation by Wayfarer of the transactions contemplated
hereby have been duly authorized by the board of directors of Wayfarer and no
other corporate action on the part of Wayfarer is necessary to authorize the
execution, delivery or performance by Wayfarer of this Agreement and the
consummation by Wayfarer of the transactions contemplated hereby. This Agreement
has been duly executed and

18



--------------------------------------------------------------------------------



delivered by Wayfarer and is a valid and binding agreement of Wayfarer,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, moratorium or other similar laws relating
to creditors' rights generally.

          9.2     Non-Contravention.     The execution, delivery and performance
by Wayfarer of this Agreement and the consummation by Wayfarer of the
transactions contemplated hereby do not and will not (a) contravene or conflict
with Wayfarer's certificate of incorporation or bylaws, (b) contravene or
conflict with or constitute a violation of any provision of any law, regulation,
judgment, injunction, order or decree binding upon or applicable to Wayfarer,
(c) constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation of Wayfarer or to a loss
of any benefit or status to which Wayfarer is entitled under any provision of
any agreement binding upon Wayfarer or any license, franchise, permit or other
similar authorization held by Wayfarer, or (d) result in the creation or
imposition of any lien on any asset of Wayfarer, except in the case of clauses
(c) and (d) above, for any such default, loss of benefit or lien that will not
have a material adverse effect on Wayfarer's ability to purchase and pay for
shares of FCCC Common Stock pursuant to the Offer.

          9.3     Information Provided by Wayfarer in Offer Documents.     None
of the information supplied or to be supplied by or on behalf of Wayfarer for
inclusion in the Offer Documents will, at the time the Offer Documents are
mailed to the stockholders of FCCC, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading. No representation or
warranty is made by Wayfarer with respect to written information supplied by
FCCC specifically for inclusion in the Offer Documents.

          9.4     Funds to Consummate Offer.     Wayfarer will have deposited,
by the date that is five (5) business days prior to the date it expects to
commence the Offer, the Escrow Funds with the tender agent for the Offer, and
such Escrow Funds shall be sufficient to pay the Offer Expenses.

          9.5     Brokers or Finders Fees.     Wayfarer has engaged, retained or
otherwise agreed to pay the finders and/or brokers listed on Schedule 9.5
("Wayfarer's Finders") in connection with the transactions contemplated by and
described in this Agreement. Wayfarer shall be solely responsible for the
payment of any commission or fee due to Wayfarer's Finders and any other person
or entity claiming or seeking a fee or commission in connection with the
transactions contemplated by and described in this Agreement and shall indemnify
and hold FCCC, Zimmerman, Cohen, the Cohen Plan and Zimmerman & Co. harmless
with respect thereto.

          9.6     Intended Business of Wayfarer.     Following consummation of
the Offer contemplated by the Agreement, Wayfarer intends to become a vertically
integrated bank holding company engaged in the business of internet banking,
community banking, and mortgage lending.

Section 10.     Certain Covenants.      In addition to the covenants of FCCC set
forth in Section 1 of this Agreement, FCCC and Wayfarer agree to the following
covenants:

19



--------------------------------------------------------------------------------



          10.1     Conduct of Business of FCCC.     FCCC hereby covenants and
agrees that, from the date of this Agreement until the expiration of the
Standstill Period, FCCC, unless otherwise expressly contemplated by this
Agreement, will carry on its business only in the ordinary course of business,
use its reasonable best efforts to preserve intact its business organization and
assets, maintain its rights and franchises, retain the services of its officers
and key employees and maintain its relationships with third parties having
business dealings with it, and use its reasonable best efforts to keep in full
force and effect liability insurance and bonds comparable in amount and scope of
coverage to that currently maintained. Without limiting the generality of the
foregoing, except as otherwise expressly contemplated by this Agreement, until
the expiration of the Standstill Period, FCCC shall not:

          (a)     (i) declare, set aside or pay any cash or non-cash dividend
on, or make any other cash or non-cash distribution in respect of, any
outstanding shares of capital stock or other outstanding securities of FCCC,
(ii) redeem, purchase or otherwise acquire any shares of capital stock of FCCC
or any securities or obligations convertible into or exchangeable for any shares
of capital stock of FCCC, or any options, warrants or conversion or other rights
to acquire any shares of capital stock of FCCC or any such securities or
obligations, or any other securities thereof, or (iii) otherwise make any cash
or non-cash payment to any holder of shares of capital stock or other
outstanding securities of FCCC;

          (b)     (i) increase in any manner the compensation or fringe benefits
of, or pay any bonus to, any director, officer or employee of FCCC, (ii) grant
any severance or termination pay to, or enter into any severance agreement with,
any director, officer or employee, or enter into any employment agreement,
change of control agreements or other similar agreement or understanding with
any director, officer or employee of FCCC, (iii) grant any awards under any
bonus, incentive, performance or other compensation plan or arrangement to any
director, officer or employee of FCCC, or (iv) take any action to fund or in any
other way secure the payment of compensation or benefits under any agreement;
and

          (c)     make any other payment or distribution of cash or other assets
to any party, except for payments for normal operating expenses consistent with
past practice and as required pursuant to existing written contractual
obligations. Notwithstanding the generality of the foregoing, and for the
avoidance of doubt, FCCC shall be permitted to pay reasonable costs and expenses
associated with the performance of its obligations under this Agreement and in
conjunction with the Offer.

          10.2     Actions in Breach of Agreement.     Neither FCCC nor Wayfarer
shall knowingly take any action that would, or that could reasonably be expected
to, result in (a) any of the representations and warranties of such party set
forth in this Agreement becoming untrue, or (b) the failure of such party to
comply with the covenants set forth in this Agreement.

          10.3     Access for Due Diligence.     From the date of this Agreement
through the expiration of the Standstill Period, each of FCCC and Wayfarer shall
(i) afford to the other party and its respective officers, employees,
accountants, consultants, legal counsel and other representatives reasonable
access during normal business hours, subject to reasonable advance notice, to
all of its properties, agreements, books, records and personnel, and
(ii) furnish

20



--------------------------------------------------------------------------------



promptly to the other party all other information concerning its business,
operations, prospects, condition (financial or otherwise), assets, liabilities
and personnel as such other party may reasonably request.

          10.4     Notice About Certain Events.     From the date of this
Agreement through the expiration of the Standstill Period, FCCC shall provide
prompt written notice to Wayfarer of the occurrence of any material developments
concerning its business and assets, including any material adverse developments
causing a breach of any of its representations and warranties contained herein.

          10.5     Publicity.     Neither FCCC nor Wayfarer shall issue or make
any press release or other public statement with respect to this Agreement or
the Offer without the prior review of, and consent to, such press release or
statement by the other party, such consent not to be unreasonably withheld. FCCC
and Wayfarer shall consult with each other about any such press release or
public statement.

          10.6     Cooperation.     Each of FCCC and Wayfarer shall use its
reasonable best efforts to (i) cooperate in all respects with each other in
connection with the preparation of the Offer Documents and in connection with
any filing or submission with the SEC or any other governmental entity in
connection with the transactions contemplated hereby, and (ii) keep the other
party informed in all material respects and on a reasonably timely basis of any
material communication received by such party from, or given by such party to
any governmental entity regarding such transactions. Without limiting any other
provision of this Agreement, whenever any party hereto becomes aware of any
event or change which is required to be set forth in an amendment or supplement
to the Offer Documents or the Schedule 14D-9, such party shall promptly inform
the other parties thereof and each of the parties shall cooperate in the
preparation, filing with the SEC and (as and to the extent required by
applicable federal securities laws) dissemination to FCCC's stockholders of such
amendment or supplement.

          10.7     Confidentiality.     Each party (a "Receiving Party") agrees
to take reasonable precautions and exercise due care to maintain the
confidentiality of all non-public information provided to it by the other party
(a "Providing Party") in connection with this Agreement. The Receiving Party
shall not use any non-public information provided by the Providing Party for any
purpose or in any manner other than pursuant to the terms contemplated by this
Agreement, except to the extent such information (a) was or becomes generally
available to the public other than as a result of a disclosure by the Receiving
Party, or (b) was or becomes available on a non-confidential basis from a source
other than the Providing Party, provided that such source is not bound by a
confidentiality agreement with the Providing Party known to the Receiving Party;
provided, further, that the Receiving Party may disclose such information (A) at
the request of any regulatory authority or in connection with an examination of
the Receiving Party by any such authority; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable law; and (D) to the Receiving Party's independent auditors and
legal counsel. Notwithstanding the foregoing, if Receiving Party is required by
legal process to disclose any non-public information of Providing Party, it will
timely notify Providing Party of such request or requirement so that Providing
Party may seek an appropriate protective order or other remedy. If such
protective order or other remedy is not

21



--------------------------------------------------------------------------------



obtained, or if Providing Party waives compliance with the provisions hereof,
Receiving Party agrees that it shall (i) furnish only that portion of the
information which it is legally compelled to disclose, and (ii) advise Providing
Party of such disclosure.

          10.8     Limitation on FCCC's and the Sellers' Liability to
Wayfarer.     The liability of FCCC and the Sellers to Wayfarer in respect of
any claim brought by Wayfarer against FCCC or any of the Sellers and relating to
any breach or alleged breach by FCCC or any of the Sellers of any
representation, warranty, undertaking, covenant or other agreement contained in
this Agreement shall be limited to, and shall not exceed, $250,000 in the
aggregate for all such claims.

Section 11.     Miscellaneous.

          11.1.     Expenses.     Except as otherwise provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the Offer shall be paid by the party incurring such cost or expense.

          11.2     Additional Agreements.     Subject to the terms and
conditions of this Agreement, each of the parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action and to do, or cause
to be done, all things necessary, proper or advisable under applicable laws and
regulations and which may be required under any agreements, contracts,
commitments, instruments, understandings, arrangements or restrictions of any
kind to which such party or by which such party is governed or bound, to
consummate and make effective the transactions contemplated by this Agreement.

          11.3     Notices.     All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been duly
given or made as of the date delivered, mailed or transmitted if delivered
personally, mailed by registered or certified mail (postage prepaid, return
receipt requested) or sent by overnight courier (providing proof of delivery) to
the parties at the following addresses or sent by electronic transmission to the
following telecopier numbers (or at such other address or telecopy number for a
party as shall be specified by like notice):

 

(a)

If to Wayfarer:

 

 

Wayfarer Financial Group, Inc.
1200 Main Street, 8th Floor
Columbia, SC 29201
Telephone: (803) 775-8592
Facsimile: (803) 775-7811
Attention: William H. Nock

 

 

With a copy (which shall not constitute notice) to:

 

 

Covington & Burling
1201 Pennsylvania Avenue, N.W.
Washington, DC 20004
Telephone: (202) 662-6000

22



--------------------------------------------------------------------------------



 

 

Facsimile: (202) 662-6291
Attention: David H. Engvall, Esq.

 

(b)

If to FCCC:

 

 

FCCC, Inc.
200 Connecticut Avenue, 5th Floor
Norwalk, CT 06854
Telephone: (203) 855-7700
Facsimile: (203) 854-1652
Attention: President

 

 

With copies (which shall not constitute notice) to:

 

 

Jay J. Miller, Esq.
430 East 57th Street
New York, NY 10022
Telephone: (212) 758-5577
Facsimile: (212) 758-0624

 

 

Duane Berlin, Esq.
Lev & Berlin, P.C.
200 Connecticut Avenue, 5th Floor
Norwalk, CT 06854
Telephone: (203) 838-8500
Facsimile: (203) 854-1652

 

 

Mr. Martin Cohen
27 East 65th Street
Apt. 11A
New York, NY 10021
Telephone: (212) 744-8537
Facsimile: (212) 744-7245

 

 

Mr. Bernard Zimmerman
18 High Meadow Road
Weston, CT 06883
Telephone: (203) 226-5165
Facsimile: (203) 222-0111

 

(c)

If to the Sellers:

 

 

The Cohen Profit Sharing Plan
Mr. Martin Cohen
27 East 65th Street
Apt. 11A
New York, NY 10021
Telephone: (212) 744-8537
Facsimile: (212) 744-7245

 

 

Bernard Zimmerman & Company, Inc.

23



--------------------------------------------------------------------------------



 

 

Mr. Bernard Zimmerman
18 High Meadow Road
Weston, CT 06883
Telephone: (203) 226-5165
Facsimile: (203) 222-0111

          11.4     Headings.     The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

          11.5     Severability.     If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

          11.6     Amendments.     This Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement executed by the parties hereto.

          11.7     Entire Agreement.     This Agreement (together with the
Exhibits, Schedules, and Annexes) constitutes the entire agreement of the
parties, and supersede all prior agreements and undertakings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof and, except as expressly provided herein, are not intended to confer upon
any other Person any rights or remedies hereunder.

          11.8     Assignment.     This Agreement shall not be assigned by any
party hereto, by operation of law or otherwise.

          11.9     Governing Law.     This Agreement shall be construed in
accordance with and governed by the law of Connecticut without giving effect to
the principles of conflicts of laws thereof.

          11.10     Jurisdiction.     Each of the parties hereto (a) consents to
submit itself to the exclusive personal jurisdiction of any court of the Untied
States located in the State of Connecticut or of any Connecticut state court in
the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, and (b) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court.

          11.11     Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.

24



--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

 

WAYFARER FINANCIAL GROUP, INC.

 

By:  /s/William H. Nock                              
        Name: William H. Nock
        Title: President and Chief Financial Officer

 

FCCC, INC.

 

By:  /s/Bernard Zimmerman                         
        Name: Bernard Zimmerman
        Title: President and CEO

 

THE COHEN PROFIT SHARING PLAN

 

By:   /s/Martin Cohen                              
        Name: Martin Cohen
        Title: Trustee

 

  /s/Martin Cohen                              


MARTIN COHEN



 

BERNARD ZIMMERMAN & COMPANY, INC.

 

By:   /s/Bernard Zimmerman                         
        Name: Bernard Zimmerman
        Title: President

 

  /s/Bernard Zimmerman                         


BERNARD ZIMMERMAN



25



--------------------------------------------------------------------------------



Annex I

Anticipated Conditions to Wayfarer's Obligation to Consummate the Offer

     Wayfarer anticipates that the Offer will provide that Wayfarer will not be
required to accept for payment or, subject to any applicable rules and
regulations of the SEC, including Rule 14e-l(c) under the Exchange Act (relating
to Purchaser's obligation to pay for or return tendered Shares promptly after
termination or withdrawal of the Offer), pay for, and may delay the acceptance
for payment of or, subject to the restriction referred to above, the payment
for, any tendered Shares, and may terminate the Offer and not accept for payment
any tendered shares if (i) the Minimum Condition shall not have been satisfied
at the expiration of the Offer, or (ii) immediately prior to the expiration of
the Offer, any of the following conditions shall exist:

     (a) there shall be any injunction, judgment, ruling, order or decree
instituted, issued or entered, or any law enacted, issued, promulgated, amended
or enforced, by any governmental entity, which restrains, enjoins, prohibits or
makes illegal the consummation of the Offer;

     (b) (A) the representations and warranties of FCCC set forth in the
Agreement shall not be true and correct in any material respect at and as of the
expiration of the Offer as if made on such date (other than those
representations and warranties that address matters only as of a particular date
which are true and correct as of such date), or (B) FCCC shall have breached or
failed in any material respect to perform or comply with any obligation,
agreement or covenant required by the Agreement to be performed or complied with
by it prior to the expiration of the Offer;

     (c) since the date of the Agreement, there shall have been any material
adverse change in the business, assets, operations, condition (financial or
otherwise), prospects or liabilities (including, without limitation, contingent
liabilities) of FCCC; provided, that FCCC's payment of reasonable costs and
expenses associated with the performance of its obligations under this Agreement
and in connection with the Offer shall not be deemed, in and of itself, to
constitute such a material adverse change; or

     (d) a moratorium on lending by banks shall have been declared by any New
York or United States governmental entity.

     The foregoing conditions are for the sole benefit of Wayfarer and may be
asserted by it regardless of the circumstances giving rise to such conditions or
may be waived by Wayfarer, in whole or in part at any time and from time to time
in the sole discretion of Wayfarer. The failure by Wayfarer at any time to
exercise any of the foregoing rights will not be deemed a waiver of any right,
the waiver of such right with respect to any particular facts or circumstances
shall not be deemed a waiver with respect to any other facts or circumstances,
and each right will be deemed an ongoing right which may be asserted at any time
and from time to time.

     If the Offer is terminated, all tendered Shares not theretofore accepted
for payment shall forthwith be returned to the tendering stockholders.

 

26



--------------------------------------------------------------------------------



Schedule 5.3(b)

FCCC Stock Plans

1.     1999 Stock Option Plan

2.     2002 Equity Incentive Plan

 

 

 

 

27



--------------------------------------------------------------------------------



Schedule 7.1(a)

Shares of FCCC Common Stock Owned by Stockholders

 

NAME

NUMBER OF SHARES

 

 

Cohen Profit Sharing Plan

188,300

 

 

Bernard Zimmerman & Company, Inc.

188,300

 

 

Options to Purchase FCCC Common Stock Owned by Sellers

None

 

 

 

 

28



--------------------------------------------------------------------------------



Schedule 7.1(b)

Warrants Owned by Warrantholders

 

NAME

NUMBER OF WARRANTS

 

 

Martin Cohen

100,000

 

 

Bernard Zimmerman

100,000

 

 

 

 

 

29



--------------------------------------------------------------------------------



Schedule 8.5(a)

FCCC Options and Warrants

OPTIONS

PLAN

EXERCISE PRICE/SHARE

NUMBER OF OPTIONS

EXPIRATION DATE

2002

$ 1.05

45,000

10/03/13

1999

0.64

44,500

05/03/11

Non-Plan

0.82

79,500

09/30/07

 

 

 

 

TOTAL

 

169,000

 

 

Pursuant to Section 5.1 of this Agreement, all Options outstanding shall be
deemed vested or exercisable in full immediately prior to the Acceptance Date.

 

WARRANTS

EXERCISE PRICE/SHARE

NUMBER OF WARRANTS

VESTED DATE

EXPIRATION DATE

$ 0.50

200,000

06/30/03

06/30/08

 

 

30



--------------------------------------------------------------------------------



Schedule 8.7(d)

FCCC Liabilities

FCCC is obligated under a letter of credit issued to the Town of Fairfield,
Connecticut in the amount of $2,750. Pursuant to the terms the sale of FCCC's
assets, consummated as of June 2003, the purchaser placed funds in escrow with
Lev & Berlin, P.C. at closing to secure the obligations of FCCC under this
letter of credit. No amounts have been drawn or are expected to be drawn on this
letter of credit.

 

 

 

 

31



--------------------------------------------------------------------------------



Schedule 8.9

Litigation

FCCC, Inc. has been named as a defendant in a tax lien foreclosure action
commenced by the City of New Haven on May 10, 2004. FCCC has no liability with
respect to the tax due and has been named in the foreclosure only because it was
the holder of record of a mortgage that is junior in interest to the tax lien
being foreclosed. Pursuant to the terms of the Asset Purchase Agreement dated
June 28, 2002 and Asset Sale in connection therewith consummated as of June 30,
2003, all responsibility and obligation with respect to the mortgage and the
present action thereon lies with the purchaser in the sale. FCCC plans to
coordinate the release of the mortgage and obtain the withdrawal by the City of
New Haven of its part of the foreclosure action against FCCC.

 

 

 

 

32



--------------------------------------------------------------------------------



Schedule 8.10

Contracts and Other Obligations

1.     The Company rents office space located at 200 Connecticut Avenue, 5th
Floor, Norwalk, Connecticut pursuant to a one (1) year lease expiring on June
30, 2004 and continuing on a month-to-month basis thereafter.

2.     FCCC has entered into a consulting agreement with Martin Cohen, dated
July 1, 2003, to provide consulting services with respect to the business and
finances of FCCC. The consulting agreement expires on July 1, 2006.

3.     FCCC has entered into a consulting agreement with Bernard Zimmerman &
Company, Inc., dated July 1, 2003, to provide consulting services with respect
to the business and finances of FCCC. The consulting agreement expires on July
1, 2006.

4.     All Directors of FCCC, except Martin Cohen and Bernard Zimmerman, receive
a fee of $300 per Board meeting. Audit Committee members receive a fee of $300
per Audit Committee meeting, provided that Audit Committee meetings are held on
a different day than meetings of the Board of Directors.

 

 

 

 

33



--------------------------------------------------------------------------------



Schedule 9.5

Wayfarer's Finders

Renee Divers

 

 

 

 

34



--------------------------------------------------------------------------------



Exhibit A

Form of Irrevocable Proxy

     The undersigned stockholder ("Stockholder") of FCCC, Inc., a Connecticut
corporation (the "Company"), hereby irrevocably (to the fullest extent permitted
by law) appoints and constitutes William H. Nock and [ ], and each of them, the
attorneys and proxies of Stockholder, with full power of substitution and
resubstitution, to the full extent of Stockholder's rights with respect to: (a)
the outstanding shares of capital stock of the Company owned of record by
Stockholder as of the date of this proxy, which shares are specified on the
final page of this proxy; and (b) any and all other shares of capital stock of
the Company which Stockholder may acquire on or after the date hereof. (The
shares of the capital stock of the Company referred to in clauses "(a)" and
"(b)" of the immediately preceding sentence are collectively referred to as the
"Shares.") Upon the execution hereof, all prior proxies given by Stockholder
with respect to any of the Shares are hereby revoked, and Stockholder agrees
that no subsequent proxies will be given with respect to any of the Shares.

     This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Stockholder's obligations under that
certain Tender Offer Agreement, dated as of the date hereof, among Wayfarer
Financial Group, Inc., the Company, Stockholder, and certain other parties named
therein (the "Tender Offer Agreement"). This proxy will terminate on the sooner
to occur of the following dates: (i) the date Wayfarer notifies the Company and
Stockholder in writing that Wayfarer has determined not to commence an Offer (as
defined in the Tender Offer Agreement), (ii) the Outside Date (as defined in the
Tender Offer Agreement), or (iii) the Acceptance Date (as defined in the Tender
Offer Agreement) (such date, the "Termination Date").

     Except in the case of a vote on a Superior Proposal (as such term is
defined in the Tender Offer Agreement), the attorneys and proxies named above
will be empowered, and may exercise this proxy, to vote the Shares at any time
beginning on the date the Offer is commenced, until the Termination Date, at any
meeting of the stockholders of the Company, however called, or in connection
with any written action by consent of stockholders of the Company:

     (a) against any action or agreement that would result in a breach of any
representation, warranty or covenant of the Company in the Tender Offer
Agreement; and

     (b) against the following actions (other than the Offer and the other
transactions contemplated by the Tender Offer Agreement): (i) any extraordinary
corporate transaction, such as a merger, consolidation or other business
combination involving the Company; (ii) any sale, lease, sublease, license,
sublicense or transfer of a material portion of the rights or other assets of
the Company; (iii) any reorganization, recapitalization, dissolution or
liquidation of the Company; (iv) any change in a majority of the board of
directors of the Company; (v) any amendment to the Company's certificate of
incorporation or bylaws; (vi) any material change in the capitalization of the
Company or the Company's corporate structure; and (vii) any other action which
is intended, or could reasonably be expected to impede, interfere with, delay,
postpone, discourage or adversely affect the Offer or any of the other
transactions contemplated

 

35



--------------------------------------------------------------------------------



by the Tender Offer Agreement.

     The Stockholder may vote the Shares on all other matters not referred to in
this proxy, and the attorneys and proxies named above may not exercise this
proxy with respect to such other matters.

     This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

     Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Stockholder agrees that the court making such determination shall have the power
to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this proxy shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.

Dated: ____________, 2004

 

STOCKHOLDER

 

Signature

 

Printed Name

 

Number of shares of common stock of the Company owned of record as of the date
of this proxy:

 

 

36



--------------------------------------------------------------------------------

